Article 78 proceeding in the nature of prohibition to command a Justice of the Supreme Court and the District Attorney of Bronx County to refrain from proceeding further with the trial of petitioners under an indictment charging conspiracy in violation of section 580 of the Penal Law, unanimously dismissed, and the application denied, without costs. There was jurisdiction in the Supreme Court to eliminate from consideration at the trial the language of the indictment referring to the advocacy of criminal anarchy. This in no way affected the validity of the indictment insofar as it charged conspiracy to commit other named crimes. In any event, a denial of this application will not leave petitioners without their legal remedy of appeal from any conviction after trial (see Matter of Marra v. County Court of County of Genesee, 17 A D 2d 902). Concur—Botein, P. J., Rabin, Valente, McNally and Eager, JJ.